Citation Nr: 0805532	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-05 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a lumbar fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for residuals of a lumbar fusion.  
The veteran subsequently initiated and perfected an appeal of 
this initial rating determination.  In January 2007, the 
veteran testified via videoconference before the undersigned 
Acting Veterans Law Judge.  

This claim was originally presented to the Board in March 
2007, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran's service-connected residuals of a lumbar fusion 
include chronic low back pain without radiation into the 
lower extremities, no more than mild limitation of motion, no 
incapacitating episodes, and no neurological or sensory 
impairment.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for the veteran's service-connected residuals 
of a lumbar fusion at L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5285, 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (as in 
effect from September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to a claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of § 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. 

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in November 2003, June 2005, March 2006, and 
April 2007 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letters also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the 
veteran's claim was initially decided before he was provided 
VCAA notice, indeed, before the VCAA was even enacted into 
law, VA has corrected any such procedural deficiency therein 
by providing him subsequent RO adjudication on several 
instances, most recently in May 2007.  The veteran was also 
advised of the laws and regulations pertaining to initial 
ratings and effective dates, consistent with the Court's 
holding in Dingess/Hartman.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the veteran that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran.  Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case issued in August 1999 and the June 2006 
supplemental statement of the case provide the contents of 
the Diagnostic Codes discussed herein.  Presuming that he has 
read the documents pertinent to his claim, he has had actual 
knowledge of the contents of the Diagnostic Codes in 
question.  Moreover, the veteran is represented and has had 
the opportunity to discuss any relevant provision with his 
representative.  

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, the veteran's service medical records are on 
file, as are post-service VA and other medical records.  The 
veteran has also been afforded several VA medical 
examinations as mandated under certain circumstances by VCAA.  
There is no indication that there is any relevant evidence 
that has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran seeks an initial rating in excess of 10 percent 
for his residuals of a lumbar fusion.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2007). 

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 67 Fed. Reg. 
54345- 54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Effective September 26, 2003, VA 
further revised the criteria for the evaluation of diseases 
and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-43).  When a law or regulation changes while an appeal 
is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Within a May 2007 Supplemental Statement of the Case, the 
veteran was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered in light of 
the revised criteria thereafter.  Therefore, no prejudice to 
the veteran exists in the Board's adjudication of this issue 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(2002).  

At the time service connection for a low back disability was 
granted the veteran within an April 1999 rating decision, a 
10 percent initial rating was assigned under Diagnostic Code 
5293, for intervertebral disc syndrome.  Prior to the 
regulatory revisions, Diagnostic Code 5293 awarded the 
following: pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief, warranted a 40 percent evaluation.  Moderate 
intervertebral disc syndrome with recurring attacks warranted 
a 20 percent evaluation.  Finally, mild intervertebral disc 
syndrome warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent evaluation.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation is warranted.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2006).  

The second revision to the diagnostic criteria for spinal 
disabilities was effective September 26, 2003.  At that time, 
VA amended its Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, to institute a general rating formula for evaluating 
diseases and injuries of the spine, including lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
These subsequent changes are noted below.  

Prior to the regulatory changes in September 2003, Diagnostic 
Code 5295, for lumbosacral strain, provided as follows: 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in 
standing position, warranted a 20 percent evaluation.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Additionally, prior to the regulatory changes, limitation of 
motion of the lumbosacral spine was rated under Diagnostic 
Code 5292.  Under this Code, a 20 percent rating was assigned 
for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 40 percent 
rating represented the maximum schedular rating under both 
Diagnostic Codes 5292 and 5295.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  

Subsequent to the regulatory changes, disabilities of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

Upon receipt of the veteran's claim, he was afforded a VA 
orthopedic examination in March 1999.  He gave a history of 
initial low back injury in service in April 1997, with lumbar 
fusion in October of that same year.  At the time of 
examination, he experienced frequent aching of the low back, 
aggravated by use.  He denied pain with walking, or radiation 
of pain into his lower extremities since his surgery.  On 
objective evaluation he walked with a normal gait, and could 
heel- and toe-walk and squat fully without difficulty.  Range 
of motion testing revealed forward flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 40 degrees bilaterally.  
Pain was reported on extension and lateral rotation and 
flexion.  Straight leg raising was negative bilaterally, and 
no neurological deficits were noted in the lower extremities.  
A well-healed and nontender surgical scar was observed along 
the abdomen.  X-rays of the spine confirmed a special 
orthopedic device at L5-S1, with a resulting slightly altered 
posterior alignment.  The lumbosacral spine was otherwise 
within normal limits.  

Also received was a September 1999 treatment summary from 
T.M.D., M.D., who examined the veteran for low back pain.  
Dr. D. noted the veteran's history of injury and resulting 
spinal fusion in 1997.  The veteran reported to the doctor 
chronic low back pain, worsening in recent years.  On 
physical examination the veteran had 1+ reflexes at the knees 
and ankles.  Straight leg raising was negative to 60 degrees, 
and his gait was adequate.  The doctor described the 
veteran's range of motion as limited, but did not otherwise 
elaborate.  The veteran was prescribed medication for his low 
back pain.  

The veteran was most recently examined by VA in April 2007.  
He reporting continuing low back pain, but denied any 
radiation of his pain into the lower extremities.  He walked 
without need of an assistance device, and was currently 
employed full-time.  Physical examination revealed no obvious 
deformity, with the exception of a well-healed surgical scar.  
Range of motion testing revealed forward flexion to 75 
degrees, extension to 0 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally, with pain reported throughout range of motion, 
worsening on extremes.  Repetitive use resulted in increased 
symptomatology, but no additional limitation of motion was 
noted.  No spasms were observed, and he was without sensory 
or neurological deficits in the lower extremities.  Motor 
examination of the lower extremities was also within normal 
limits.  No incapacitating episodes were reported.  X-rays of 
the lumbosacral spine confirmed spondylolisthesis.  A post-
operative lumbar fusion was confirmed.  

The Board will first consider entitlement to an increased 
initial rating under the provisions related to intervertebral 
disc syndrome.  First, the prior version of Diagnostic Code 
5293 in effect in April 1999 when service connection was 
granted required moderate impairment with recurring attacks, 
as noted above.  However, such disability has not been 
demonstrated at present.  While the veteran has been noted to 
have recurrent low back pain, he is without radiation of such 
pain into his lower extremities, and has had no sensory, 
neurological, or motor deficits resulting therein.  Thus, a 
20 percent rating under the prior version of Diagnostic Code 
5293 is not warranted.  

Next, the applicable provisions in effect after September 23, 
2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
between September 23, 2002 to September 25, 2003) and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
25, 2003) both pertain to intervertebral disc syndrome and 
are essentially identical.  A 20 percent evaluation is not 
warranted under these provisions because incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months have not been 
shown.  Indeed, in the year preceding the April 2007 VA spine 
examination, the veteran experienced no incapacitating 
episodes.  The remainder of the record is likewise silent for 
any indication of incapacitating episodes having a total 
duration of between two and four weeks during the time period 
in question.  

The Board must also determine whether an increased rating is 
warranted under provisions in effect before September 26, 
2003 for spinal disabilities other than intervertebral disc 
syndrome.  However, the Board finds that an evaluation of 20 
percent is not warranted under Diagnostic Code 5292, as the 
veteran's disability picture is no more than mildly limiting 
and because his thoracolumbar range of motion is quite 
extensive even with pain; thus, a finding of moderate 
limitation of motion is not warranted.  Additionally, a 20 
percent evaluation under Diagnostic Code 5295 is not 
warranted because the veteran has displayed no muscle spasm 
on extreme forward bending, and the evidence does not reflect 
any loss of lateral spine motion.

Diagnostic Code 5285 (residuals of vertebral fractures), 
Diagnostic Code 5286 (complete bony fixation of the spine), 
Diagnostic Code 5287 (cervical ankylosis), Diagnostic Code 
5288 (dorsal ankylosis), Diagnostic Code 5289 (lumbar 
ankylosis), Diagnostic Code 5290 (limitation of motion of the 
cervical spine), and Diagnostic Code 5291 (dorsal limitation 
of motion) also do not apply because the veteran does not 
suffer from the disabilities to which they relate or because 
they pertain to parts of the spine not implicated herein.  
38 C.F.R. § 4.71a (effective before September 26, 2003). 

Next, under the revised General Rating Formula for Diseases 
and Injuries of the Spine, a 20 percent evaluation is not 
warranted because the veteran's forward flexion exceeds 60 
degrees, even with repeated use and pain, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees, and no muscle spasm, abnormal gait or abnormal 
spinal contour have been shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).  

Finally, since the veteran's impairment due to his lumbar 
fusion has been no worse than currently rated at any time 
during the pendency of this appeal, the Board finds a staged 
rating is not warranted at the present time.  See Fenderson, 
supra.  

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca, supra.  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
However, in the present case, no further compensation is 
applicable under the aforementioned provisions because 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown.  Furthermore, weakened 
movement, excess fatigability, and incoordination do not 
result in loss of range of motion greater than that set forth 
above.  

In reviewing the veteran's claim, the Board is also aware 
that separate disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2007).  In the present case, the 
veteran has a surgical scar along the lumbosacral spine 
following his 1997 surgery.  However, according to the March 
1999 and April 2007 examination reports, the veteran's scar 
is well-healed and nontender, with no other symptomatology 
noted.  Based on this finding, a separate 10 percent rating 
is not warranted under Diagnostic Code 7804, for a 
superficial scar which is painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbar fusion has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is currently employed.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the Board finds the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for the veteran's residuals of a lumbar fusion.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a lumbar fusion is denied.  



____________________________________________
C. KEDEM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


